DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 12/14/2021. Claims 1, 4-6, 10, 13-15, and 19 have been amended. Accordingly, claims 1-20 are pending.
	
Response to Arguments
Applicant’s arguments, see page 8, filed 12/14/2021, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant's arguments, see page 8, filed 12/14/2021 with respect to the 35 U.S.C. 101 have been fully considered but they are not persuasive. The claims have been amended such that it is clearer that they meet the requirements of 35 U.S.C 101. The examiner respectfully disagrees. The amended limitation, “determining a predetermined route of a vehicle” does not cure the 35 U.S.C 101 deficiencies, since this limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Furthermore, the amended limitation “the anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle indicating a deviation from the predetermined route of the vehicle” is directed towards an abstract idea since it encompasses the user determining whether the vehicle is going to deviate from the predetermined route. This can be done mentally (i.e. 
Applicant’s arguments, see page 8, filed 12/14/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-18 has been withdrawn. 
Applicant's arguments, see pages 8-9, filed 12/14/2021, with respect to 35 U.S.C 102 have been fully considered but they are not persuasive. The remarks claim that R1 of Hahne does not indicate a deviation from R1 and that Hahne does not compare current position PF to approaching position P nor do they receive an input regarding an intended route of the vehicle based upon such comparison. The examiner respectfully disagrees.  R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF) is compared to the anticipated value of the metric of the vehicle (i.e. anticipated to follow either intended route R1 or route R2), which corresponds to a deviation from the predetermined route (i.e. route R1). 
Furthermore, the input regarding an intended route of the vehicle is based upon such comparison. See at least para 0044-0045, the probability value W is based on at least steering angle sensors 40a and speed sensors 40b, wherein a high probability value W indicates a departure from the intended route R1. An input is received (i.e. from steering angle sensors and speed sensors) to indicate the driver’s intended route. See para 0019, “activated turn signals or measured turns of the steering wheel provide an indication of impending or already initiated cornering, which points to a directional change that then triggers a high probability for 
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 10, the claims recite “determining a current value of a metric of a vehicle”, “comparing the determined current value of the metric of the vehicle to an anticipated value of the metric of the vehicle, the anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle indicating a deviation from the  predetermined route of the vehicle”, “receiving, based upon the comparison, an input regarding an intended route of the vehicle”, and “generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of indicating a deviation from the predetermined route of the vehicle” in the context of the claim encompasses the user determining the lane that the driver wants to switch to (i.e. anticipated value of the metric of the vehicle), and comparing the current vehicle position in the lane to an anticipated position. This can be done mentally, with the driver mentally determining which lane the vehicle is currently driving on and comparing it to other lanes that the driver wants to switch to in the roadway, which indicates a lane deviation. Additionally, the limitation “receiving, based upon the comparison, an input regarding an intended route of the vehicle” in the context of the claim encompasses the user determining where the vehicle should be positioned via an input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions determining a predetermined route of a vehicle”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 10 further recite “generating guidance information based on the received input regarding the intended route of the vehicle”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of determining a predetermined route of a vehicle is taught in the primary prior art reference Hahne US20140012501A1 in Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” Accordingly, the step of determining a predetermined route of a vehicle is a well-understood, routine, and conventional activity in the field. Furthermore, the step of generating guidance information is taught in the primary prior art reference Hahne US20140012501A1 in Para. 
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1 and 10 and for failing to cure the deficiencies cited above.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claim 19, the claims recite determining a current lane-level position of a vehicle”, “comparing the determined current lane-level position of the vehicle to an anticipated lane- level position of the vehicle, the anticipated lane-level position of the vehicle corresponding to a lane-level position of the vehicle indicating a deviation from the predetermined route of the vehicle”, “receiving, based upon the comparison, an input regarding an intended route of the vehicle”, and “generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining a current lane-level position of a vehicle” in the context of the claim encompasses 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claim 19 recite determining a predetermined route of a vehicle”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Claim 19 recites “generating guidance information based on the received input regarding the intended route of the vehicle”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step of determining a predetermined route of a vehicle is taught in the primary prior art reference Hahne US20140012501A1 in Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” Accordingly, the step of determining a predetermined route of a vehicle is a well-understood, routine, and conventional activity in the field. Furthermore, the step of generating guidance information is taught in the primary prior art reference Hahne US20140012501A1 in para 0044, wherein an alternate route R2 is displayed to the driver via an output means 60. Accordingly, the step of generating guidance information on a map is a well-understood, routine, and 
Claim 20 is rejected under 35 U.S.C. 101 as being dependent on rejected claim 19 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 10-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahne US20140012501A1

Regarding claim 1,
Hahne discloses:
A method of vehicle guidance, comprising: determining a predetermined route of a vehicle; (See Para. 0007, “When the driver selects a destination Z, the route a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” A predetermined route (route R1) of a vehicle is determined after the driver selects a destination Z.)
determining a current value of a metric of the vehicle; 
(See para 0044 and Fig. 3, the current value of a metric of a vehicle (i.e. the current position PF) is determined.)
comparing the determined current value of the metric of the vehicle to an anticipated value of the metric of the vehicle, the anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle indicating a deviation from the predetermined route of the vehicle;
(See Fig. 3 and at least para 0044 and 0046. R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF) is compared to the anticipated value of the metric of the vehicle (i.e. anticipated to follow either intended route R1 or route R2), which corresponds to a deviation from the predetermined route (i.e. route R1) such that a probability value W for departure from the current route R1 at an approaching position P of the current route R1 is determined.

See Para. 0018, “If the current route R1 actually provides for straight ahead travel or at least no right-hand bend, a high probability value W for departure from the current route R1 at an immediately approaching position P, as denoted by the actually deviates from route R1 by heading into a right-hand turn”. The anticipated value of the metric of the vehicle (i.e. whether it follows the predetermined route R1) is determined and this anticipated value indicates a deviation from the predetermined route of the vehicle.)
 receiving, based upon the comparison, an input regarding an intended route of the vehicle; 
(See at least para 0044-0045, the probability value W is based on at least steering angle sensors 40a and speed sensors 40b, wherein a high probability value W indicates a departure from the intended route R1. See para 0019, “activated turn signals or measured turns of the steering wheel provide an indication of impending or already initiated cornering, which points to a directional change that then triggers a high probability for departure from a current route R1 if this current route R1 actually provides for straightaway travel, and vice versa”. Activating turn signals (as well as the measured turns of the steering wheel) indicates an input regarding an intended route of the vehicle.

Furthermore, see para 0047, “A corresponding determination is made at high probability values W, and omitted at low probability values W. In the latter case, there is no change whatsoever for the driver, since he or she follows the current  implies that his/her driving behavior points to a departure from the current route R1.”)
and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.
(See para 0044, “If processing yields a high probability value W for departure from the current route R1, the position P at which the current route R1 is likely to be departed from is simultaneously or subsequently determined, wherein the route guidance system 20 can be drawn upon. The position P is taken as the basis for the starting point or route point for determining an alternate route R2, which is displayed to the driver via the output means 60.” Guidance information is generated (see alternative route R2 in Fig. 3) regarding the intended route of the vehicle.)

Regarding claim 2,
Hahne discloses:
wherein the received input regarding the intended route of the vehicle includes an indication of whether a driver of the vehicle desires to deviate from the predetermined route of the vehicle.

	
Regarding claim 3,
Hahne discloses:
wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current value of the metric of the vehicle.
(See para 0044-0045, activating turn signals (i.e. a received input regarding the intended route of the vehicle) indicates a high probability for departure from a current route R1, wherein the navigation system determines alternate routes R2 (see para 0006) from position P to destination Z as a function of the probability value W and the position P. Therefore, receiving the input (i.e. turn signals) includes determining alternate routes (i.e. route R2) based on the determined current value of the metric of the vehicle (i.e. the position of the vehicle approaching position P).)
Regarding claim 4,
Hahne discloses:
wherein the comparing the determined current value of the metric of the vehicle to the anticipated value of the metric of the vehicle includes generating an error score of the determined current value of the metric of the vehicle and the anticipated value of the metric of the vehicle, and  29Toyota Engineering & Manufacturing North America TEMA Ref: 2019-03 1 Oblon Ref: 522085UScomparing the generated error score to a predetermined error score threshold.
(See para 0011, “the probability values W depend on the current position PF, the acquired vehicle environment and/or the acquired vehicle state, or on the quality of the data acquired in this conjunction. For example, the quality of the data relative to the current position PF may depend on how many navigation satellites are accessible to the route guidance system at the time for determining the position. Given a few accessible satellites, for example when in high urban canyons, errors are more likely to be made when determining the position PF, so that presumed deviations from a current route R1 preferably do not yield a high probability value W, or do so less quickly than when better satellite data are available. In another example, slight turns of a steering wheel are a less reliable indication of cornering than strong turns of a steering wheel, so that the former are as a rule less reliable in indicating a departure from a current route R1, since they might also reflect normal irregularities in the steering behavior of the driver or reactions to bumps on the road. Such considerations are familiar to the expert in light of the disclosure made herein, and can be taken into account when determining probability values W.” The probability value depends on the steering angle sensors 40a (see para 0046), whereas slight turns vs strong turns affect the probability value W of the vehicle deviation from a current route R1. The angle value is compared (i.e. slight vs strong turn) to determine the probability that the vehicle will deviate from the current route. 

Regarding claim 8,
Hahne discloses:
wherein the metric of the vehicle includes a vector of a trajectory of the vehicle.
(Determining the metric of the vehicle includes a vehicle state (para 0044), wherein the vehicle state includes “among position sensors, such as sensors for acquiring data from satellite navigation systems, speed sensors, acceleration sensors, gas pedal position sensors, brake pedal position sensors, turn signal sensors and steering angle sensors.” (para 0019). Data from speed sensors, steering angle sensors, and position sensors to determine a vehicle state represents a vector of a trajectory of the vehicle. Furthermore, the arrows in Fig. 3 represent trajectory vectors.)

Regarding claim 9,
Hahne discloses:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes conveying the generated guidance information to a driver of the vehicle by one or more of audio and video.


Regarding claims 10-13 and 17-18,
All limitations have been examined with respect to the method in claims 1-4, and 8-9. The apparatus taught/disclosed in claims 10-13, and 17-18 can clearly perform the method of claims 1-4, and 8-9 (see para 0006). Therefore claims 10-13, and 17-18 are rejected under the same rationale.

	Regarding claim 19,
	Hahne discloses:
A method of vehicle guidance, comprising: determining a predetermined route of a vehicle; (See Para. 0007, “When the driver selects a destination Z, the route guidance system determines a current route R1 or offers the driver several alternative routes, from which he or she then selects a route that is taken as the basis for the current route R1.” A predetermined route (route R1) of a vehicle is determined after the driver selects a destination Z.)
determining a current lane-level position of the vehicle; 
(See para 0044 and Fig. 3, the current value of a metric of a vehicle (i.e. the current position PF, which is not in the exit lane) is determined.


comparing the determined current lane-level position of the vehicle to an anticipated lane- level position of the vehicle, the anticipated lane-level position of the vehicle corresponding to a lane-level position of the vehicle indicating a deviation from the predetermined route of the vehicle;  33Toyota E ngineering & Manufacturing North America
(See Fig. 3 and at least para 0044 and 0046. R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF, which is not in the highway exit lane) is compared to the anticipated lane-level position (i.e. anticipated to follow the lane of intended route R1 or R2, which indicates a deviation from the predetermined route R1), such that a probability value W for departure from the current lane of route R1 at an approaching position P of the current route R1 is determined.)
 TWMA Ref; 2019-031t; Oblon Ref: 522085USreceiving, based upon the comparison, an input regarding an intended route of the vehicle; 
(See at least para 0044-0045, the probability value W is based on at least steering angle sensors 40a and speed sensors 40b, wherein a high probability value W indicates a departure from the intended route R1. See para 0019, “activated turn signals or measured turns of the steering wheel provide an indication of impending or already initiated cornering, which points to a directional change that then triggers a high probability for departure from a current route R1 if this current route R1 actually provides for straightaway travel, and vice versa”. Activating turn signals (as well as the measured turns of the steering wheel) indicates an input regarding an intended route of the vehicle.
Furthermore, see para 0047, “A corresponding determination is made at high probability values W, and omitted at low probability values W. In the latter case, there is no change whatsoever for the driver, since he or she follows the current route guidance, and also receives no information relating to an alternative route R2. However, if such an alternative route R2 is determined in view of a high probability value W, it is output in a fourth procedural step 800, for example with an output means 60. As a consequence, the driver is faced with a change, since the alternative route R2 is now shown to him/her, and this display already implies that his/her driving behavior points to a departure from the current route R1.”)
and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.
displayed to the driver via the output means 60.” Guidance information is generated (see alternative route R2 in Fig. 3) regarding the intended route of the vehicle.)

Regarding claim 20,
	Hahne discloses:
wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current lane-level position of the vehicle.
(See para 0044-0045, activating turn signals (i.e. a received input regarding the intended route of the vehicle) indicates a high probability for departure from a current route R1, wherein the navigation system determines alternate routes R2 (see para 0006) from position P to destination Z as a function of the probability value W and the position P. Therefore, receiving the input (i.e. turn signals) includes determining alternate routes (i.e. route R2) based on the determined current value of the metric of the vehicle (i.e. the position of the vehicle, which is in a non-exit lane approaching position P).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne in view of Bank et al. US20140005923A1 (henceforth Bank)

Regarding claim 5,
Hahne does not specifically state wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, the habit including a driving pattern of the driver of the vehicle identified within historical data associated with the driver, the historical data associated with the driver being stored within a historical database. However, Bank 
wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, the habit includes a driving pattern of the driver of the vehicle identified within historical data associated with the driver, and the historical data associated with the driver is stored within a historical database.
(See para 0016, “the navigation system obtains one or more of the following types of information which is used to determine whether the navigation system should recommend a lane change: past driving patterns of the driver, driver's preferences concerning lane preferences, past driving history of other drivers on the route, external conditions (e.g., weather) and features of the route.” The anticipated value of the metric of the vehicle (i.e. a lane change) is based on past driving patterns of the driver (i.e. a habit associated with the driver), wherein the driving patterns of the driver are stored in database 208 (see Fig.3 and para 0042))

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Bank to include wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, in order to provide recommendations for instructing the driver as to which lane in a multi-lane road the user should drive on. Incorporating driver preferences into the navigation system would create a more robust system since current GPS-based navigation system do not instruct the driver as to which lane in a multi-Bank). 

Regarding claim 6,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, and each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle.
However, Bank teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, and each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle.
(See Fig. 5 and para 0016, the guidance information is generated based on the received input regarding the intended route of the vehicle (See Fig. 5, steps 501-503, the vehicle’s current route to travel from current location to destination) and historical data (i.e. driving patterns) of the driver of the vehicle. The received input is associated with the determined current value of the metric of the vehicle (See Fig. 5, steps 501-503, the vehicle’s current route to travel from current location to destination) and the historical data (i.e. past driving patterns) is associated with the received input regarding the intended route of the vehicle (i.e. the current route), the determined current value of the metric of the vehicle (i.e. the current lane), the anticipated value of the metric of the vehicle (i.e. the recommended lane), and a corresponding geolocation of the vehicle (i.e. current location, para 0054).) “The same motivation from claim 5 applies”

Regarding claim 7,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle. 
However, Bank 
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle.
(See Fig. 3 and para 0042, the driving pattern of the driver is recorded (i.e. stored) in database 208.) “The same motivation from claim 5 applies”

Regarding claims 14-16,
All limitations have been examined with respect to the method in claims 5-7. The apparatus taught/disclosed in claims 14-16 can clearly perform the method of claims 5-7. Therefore claims 14-16 are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimakage US20040183663A1 discloses a lane deviation alarm system is comprised of a forward-observed-point calculating section that calculates a forward observed point by multiplying a vehicle speed of a host vehicle and an anticipated deviation time; a forward-observed-point lateral-displacement calculating section that calculates a lateral displacement at the forward-observed-point, on the basis of a yaw angle and the forward-observed-point; a lane deviation tendency determining section that determines whether the host vehicle is in a lane deviation tendency, on the basis of the forward-observed-point lateral-displacement; and a criteria changing section that changes a criteria for determining a lane deviation tendency of the host vehicle, on the basis of a detecting condition of the lane defining line. (Abstract)
Sakaguchi et al. US20200090514A1 discloses a control unit for determining whether the host vehicle has deviated from a lane of the scheduled travel route using the route information and the surrounding information of the host vehicle acquired by the information acquiring unit; a notification unit for notifying a driver of the host vehicle in a case where the control unit determines lane deviation of the host vehicle. (Para. 0007)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669